DETAILED ACTION
Status of the Claims
	Claims 27-39 are cancelled.  Claims 1-26 are pending in this application. Claims 13 and 26 are withdrawn from consideration. Claims 1-12 and 14-25 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the US provisional application #62842868 filed on 05/03/2019.
Information Disclosure Statement
	The information disclosure statement from 07/06/2020 has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (consisting of claims 1-12 and 14-25) in the reply filed on 01/04/2021 is acknowledged.
Claims 13 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2021. This election is treated as without traverse as the applicant does not traverse the requirement.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not relevant to the newly elected invention of Group I. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the 
Claim Objections
Claims 4 and 17 are objected to because of the following informalities:
In claims 4 and 17, “xanthum gum” needs to say “xanthan gum”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, 14-18, and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al (US20200214946 A1, effective filing date 01/08/2019).
Regarding claims 1, 14 and 23, Chan teaches a solid shampoo (hair cleaning) composition (abstract) comprising cleansing agents sodium cocoyl isethionate and sodium lauryl sulfoacetate combined at 63% (embodiment 1) and at 74% (embodiment 2) of total composition. Chan also teaches ingredients with moisturizing properties which are polyhydric alcohol humectant and hair conditioning 
Regarding claim 10, Chan teaches cleaning agent sodium cocoyl isethionate at 55%, ingredients with moisturizing properties which are polyhydric alcohol humectant and hair conditioning factor 
Regarding claims 2 and 15, Chan teaches sodium cocoyl isethionate and sodium lauryl sulfoacetate (embodiments 1-2). 
Regarding claims 3 and 16, Chan teaches glycerin (embodiments 1 and 2, paragraphs 22, 51 and 55) and argan oil (also called argania spinosa kernel oil) (paragraphs 17 and 37) and macadamia oil (paragraph 17).
Regarding claims 4 and 17, Chan teaches sorbitol (paragraphs 22 and 55 and embodiments 1 and 2).
Regarding claims 5 and 18, Chan teaches a preservative at 1.2% (embodiment 1) and 0.3% (embodiment 2). 
Regarding claims 7-8 and 20-21, Chan teaches a plant essential oil at 0.1% (embodiment 1) and at 0.05% (embodiment 2) of total composition.  Chan allows for pigments (coloring agents) (paragraph 28).  
Regarding claim 11, Chan teaches a solid shampoo (cleansing hair) product (presumably in room temperature) (abstract). Chan does not specifically recite the dissolving of the product upon contact with water but the act to using a shampoo in the art is using water with the shampoo and the only outcome for the solid shampoo is dissolving in water while cleansing the hair. Additionally, Chan recites that hair “the solid shampoo of the invention can be used for shampooing 10-15 times” (paragraph 26) meaning it dissolves over time in water. 
Regarding claims 9 and 22, the composition is only aqueous when diluted with water.  The solid state is non-aqueous.  It is noted that these claims only state the non-aqueous nature of these three combined agents and do not indicate that the composition as a whole cannot have water.  
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 and 19 in addition to claims 1-5, 7-11, 14-18, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US20200214946 A1, effective filing date 01/08/2019) and Luhadiya et al (WO 0101954 A1, publication date 01/11/2001). 
Regarding claims 1-5, 7-8, 10-11, 14-18, 20-21 and 23, Chan teaches as discussed above. 

Regarding claim 24, Chan teaches a shampoo and this may also perform in the intended use of washing the body. 
Regarding claims 6 and 19, Luhadiya teaches personal hygiene tablet compositions (title) comprising a preservative (page 10, line 19) selected from benzyl alcohol, methylparaben and propylparaben (page 12, line 23). Additionally, Luhadiya teaches a preservative to be about 0.02% to about 0.3% of total composition (page 12 lines 24-25). 
Luhadiya teaches thickening agents such has xanthan, and cellulose derivatives which are by nature non-aqueous (page 8, lines 6-7). Luhadiya also teaches conditioning agents that are for skin moisturizing (moisturizing agent) (page 8 line 22) comprising silicone gums, silicone graft polymers (page 8, lines 27-28) which are non-aqueous.  
Luhadiya teaches personal hygiene compositions described as “a composition for cleansing the human body, particularly used for skin or hair cleansing” (thus, as a body wash) (page 4, lines 8-10) which dissolves into a liquid when contacted with water (page 2, line 14).
In addition to the above, Luhadiya also teaches the following:
Regarding claims 1, 14, and 23, Luhadiya teaches personal hygiene tablet composition comprising a cleansing component, a thickening agent, and a conditioning (moisturizing) agent (page 4, lines 2-4). 
Regarding claims 2 and 15, Luhadiya teaches sodium lauryl sulfate, sodium lauryl sarcosinate, sodium cocoyl isethionate, sodium laureth sulfate (page 7, lines 9-11). 

Regarding claims 5-6, and 18-19, Luhadiya teaches a preservative (page 10, line 19) selected from benzyl alcohol, methylparaben and propylparaben (page 12, line 23).
Regarding claims 7-8, and 20-21, Luhadiya teaches effervescent agents for aesthetic purposes (page 12, lines 26-28) and ingredients such as essential oils (page 13, line 12) and coloring agents (page 13, line 3). 
 It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Chan and Luhadiya to arrive at the instant invention. Luhadiya provides improved dissolution and disintegration properties of tablets (page 2, lines 12-15). Thus, one would be motivated to incorporate the teachings of Luhadiya into the teachings of Chan and achieve the instant invention with reasonable expectation of successfully producing a personal hygiene composition tablet with superior properties. 

Claim 12 and 25 in addition to claims 1, 11, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (US20200214946 A1, effective filing date 01/08/2019) and Beauty Kubes (ZERO WASTE ORGANIC SHAMPOO FOR NORMAL TO DRY HAIR, VEGAN FRIENDLY, PLASTIC FREE, Beauty Kubes, date acquired from web archive” 02/12/2019) evidenced by Ethical Super Store (Beauty Kubes Shampoo & Body Wash, downloaded in 1/14/2021). 
Regarding claims 1, 11, 14 and 24, Chan teaches as discussed above. 
Regarding claims 12 and 25, Chan teaches that “the shape and size of the solid shampoo can be varied by presetting various shapes. For example, the cross section shape of the solid shampoo can be a circle, rectangle, triangle or polygon” (paragraph 42) but does not specifically teach “approximately cuboid in shape, having dimensions of about 1.5 cm by about 1.5 cm by about 1 cm”.

It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Chan and Beauty Kubes to arrive at the instant invention. Beauty Kubes provides a method of use by reciting “1 cube into the bath or shower, crumble the dry cube into the palm of your hand, then add a little water to make a paste. Just smooth over the hair, add more water and massage into hair to create a luxurious lather. The majority of our customers report back that they do not have to use a separate conditioner after use.” (page 2 of Beauty Kubes) as well as “Inside the box, you will find 27 perfectly formed Kubes that each provide enough gentle cleansing power for 1 wash.” (page 2 of Beauty Kubes). Thus one would be motivated to incorporate the Beauty Kubes teachings into Chan teachings with the expectation of successfully achieving ease of using 1 cube per wash. 

Claims 1-11 and 14-24 rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al (US20040234558, publication date 11/25/2004).  
Regarding claims 1, 10, 14, and 23, O’Connor teaches personal product compositions (title) that are in a solid state (paragraph 32) formulated to be a cleansing bar (not structurally different than tablet cleansing tablet) (paragraph 123) comprising 1 to 75% by wt. of a surfactant (cleansing agent) (paragraph 117) such as sodium cocoyl isethionate (table 10), components with moisturizing effects (moisturizing agent) such as glycerine (glycerin) and sunflower seed oil (combined at 27%) (table 10), 
Regarding claim 2 and 15, O’Connor teaches sodium cocoyl isethionate (table 10), sodium laureth sulfate (paragraph 249) and sodium stearate (table 5). 
Regarding claim 3 and 16, O’Connor teaches glycerine (glycerin) (table 10), palm oil (paragraph 224), coconut fatty acid (table 10), avocado oil (paragraph 70) and vitamin E (paragraph 79).
Regarding claims 4 and 17, O’Connor teaches xanthan gum (paragraph 229), hydroxypropyl methylcellulose (paragraph 229), stearyl palmitate (paragraph 226), guar gum (paragraph 229), and corn starch (paragraph 82).  These are listed as polymeric dispersion stabilizing agents in paragraphs 229-231 with a listed range of 0.1 wt% to 10wt%.   
Regarding claims 5-6 and 18-19, O’Connor teaches preservatives parabens and sorbic acid (paragraph 210).   These are optional ingredients in amounts of 0-15% by wt (paragraph 208).  
Regarding claims 7-8 and 20-21, O’Connor teaches aesthetic agents such as essential oils (claim 3), coloring agents (paragraph 209) and perfumes (fragrance) at 1% (table 10).

Regarding claims 11 and 24, O’Connor teaches that the cleansing bar (paragraph 123) can be used in hair compositions or any other compositions (paragraph 18) which comprise shampoos as well as body wash. It is also noted that shampoo and body wash are intended uses and not functional limitations to these claims. O’Connor does not specifically recite the dissolving of the product upon contact with water but the act to using a shampoo/body wash in the art is using water and the only outcome for the solid shampoo/body wash is dissolving in water while cleansing the hair/body.
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have modified the embodiments of O’Connor to arrive at the claimed invention. Even though the specific embodiments of O’Connor do not meet all of the requirements set forth by the instant claims, the specification of O’Connor provide the required ranges and ingredients for one in the art to achieve the instant invention. For example, as explained above, even though the concentrations of surfactants taught in the embodiments of O’Connor are lower than the instant claims, the specification of O’Connor allows one to increase those concentrations. If one were to produce a solid composition (which is also taught by the O’Connor specification) as opposed to semi-solid or liquid, they would simply increase the content that is not liquid, in this case surfactant powder amount to achieve a higher concentration with reasonable expectation of successfully achieving a solid composition with desired cleansing properties. 

Claim 12 and 25 in addition to claims 1, 11, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al (US20040234558, publication date 11/25/2004) and Beauty Kubes (ZERO WASTE ORGANIC SHAMPOO FOR NORMAL TO DRY HAIR, VEGAN FRIENDLY, PLASTIC FREE, Beauty .
Regarding claims 1, 11, 14 and 24, O’Connor teaches as discussed above. 
Regarding claim 12 and 25, O’Connor does not teach a specific shape or dimension for the solid state compositions. 
Beauty Kubes teaches a solid shampoo composition with cube dimensions of 1.5cm x 1.5cm x 1.5cm (page 3 of Ethical Super Store). Also note that In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of O’Connor and Beauty Kubes to arrive at the instant invention. Beauty Kubes provides a method of use by reciting “1 cleansing soap/surfactant cube into the bath or shower, crumble the dry cube into the palm of your hand, then add a little water to make a paste. Just smooth over the hair, add more water and massage into hair to create a luxurious lather. The majority of our customers report back that they do not have to use a separate conditioner after use.” (page 2 of Beauty Kubes) as well as “Inside the box, you will find 27 perfectly formed Kubes that each provide enough gentle cleansing power for 1 wash.” (page 2 of Beauty Kubes). Thus one would be motivated to incorporate the Beauty Kubes teachings into O’Connor teachings with the expectation of successfully achieving ease of using 1 cube per wash.  Both references provide for solid cleansing formulations (MPEP 2144.06).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662.  The examiner can normally be reached on 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613